Citation Nr: 0504359	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  99-24 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a chronic left ankle strain.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from July 1974 to December 
1997.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 RO decision, which 
granted service connection and a noncompensable rating for 
chronic left ankle strain, effective in January 1998.  The 
veteran appealed the rating assignment.  

In April 2003, the Board promulgated a decision in regard to 
eight other issues on appeal.  In that decision, the Board 
indicated that the issue of a higher rating for the left 
ankle disability would be the subject of a later decision, 
pending further development.  Initially, the Board undertook 
development of the case, but as explained in an August 2003 
document, the Board, as a result of a Federal Circuit Court 
decision and other policy considerations, determined to 
remand the case to the RO to undertake the necessary 
evidentiary development.  

Following additional development, the RO (i.e., the Appeals 
Management Center in Washington, D.C., rather than the 
veteran's local regional office) granted a 10 percent rating 
for the chronic left ankle strain, effective in January 1998.  
The veteran continued his appeal for a higher rating.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  The veteran's service-connected chronic left ankle strain 
is manifested by complaints of pain, stiffness, weakness, 
swelling and redness; clinical findings demonstrate that 
ankle motion was limited by pain and stiffness (dorsiflexion 
to 10 degrees and plantar flexion to 35 degrees) and that X-
rays showed degenerative joint disease.  


CONCLUSION OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for chronic left ankle strain have not been met 
before May 17, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 
5271 (2004).

2.  The criteria for the assignment of a rating of 20 percent 
for chronic left ankle strain have been approximated 
effective May 17, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 
5010, 5271 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In this case, the Board notes that the issue on appeal arises 
from a notice of disagreement as to the rating assignment 
following the grant of service connection for PTSD, and as 
such, represents a "downstream" issue as referenced in 
VAOPGCPREC 8-2003 (December 22, 2003), summary published at 
69 Fed. Reg. 25,180 (May 5, 2004), a precedent opinion of 
VA's General Counsel that is binding on the Board (see 38 
U.S.C.A. 7104(c) (West 2002); 38 C.F.R. § 14.507 (2004)).  
The opinion states that if, in response to notice of its 
decision on a claim for which VA has already given the 38 
U.S.C. § 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  

In the instant case, the initial RO decision was in November 
1998, prior to the enactment of the VCAA.  In any case, VCAA 
notice was sent to the veteran prior to the most recent 
certification and transfer of the case to the Board in 
December 2004, and, as explained herein below, complied with 
the requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  

The veteran was apprised of the VCAA and its impact on his 
claim by letters dated in October 2002 and May 2004.  In 
those letters, the RO advised him of what was required to 
prevail on his claim for a higher rating, what specifically 
VA had done and would do to assist in that claim, and what 
information and evidence the veteran was expected to furnish.  
The RO specifically informed the veteran that VA would assist 
him in obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  Both letters also requested that the veteran furnish 
any additional relevant information or evidence that he would 
like VA to consider in regard to his claim.  

Further, the veteran was provided with a copy of the original 
rating decision dated in November 1998 setting forth the 
general requirements of applicable law pertaining to the 
assignment of a rating for chronic ankle strain, and was 
advised as to the nature of the evidence necessary to 
substantiate his claim for a higher rating.  In that rating 
decision, the RO also informed the veteran of the reasons for 
which a higher rating was not assigned and the evidence it 
had considered in denying that claim.  The general 
advisements were reiterated in the statement of the case 
issued in March 1999 and in the supplemental statements of 
the case issued in July 2004 and October 2004, which also 
contained the regulations promulgated in light of the VCAA.  
The statement of the case and supplemental statements of the 
case also provided the veteran opportunity to identify or 
submit any evidence he wished to be considered in connection 
with his appeal.  Thus, through the November 1998 rating 
decision, the March 1999 statement of the case, and the 
July/October 2004 supplemental statements of the case, the RO 
informed the veteran of the information and evidence needed 
to substantiate his claim.  See 38 U.S.C.A. §§ 5102, 5103.  
In short, the veteran has been notified of the information or 
evidence necessary to substantiate his claim and the parties 
responsible for obtaining that evidence.

With regard to notification, all the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, due 
process in regard to notification has been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) 
(harmless error).  In this case, based on the information the 
RO has provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran maintains that he is 
entitled to a higher rating for his service-connected chronic 
left ankle strain.  He was afforded the opportunity to 
testify at a personal hearing, but he declined.  The RO has 
obtained outpatient treatment records from the VA.  Further, 
the veteran has not furnished signed release forms, 
identifying private records for the RO to obtain on his 
behalf.  VA has also conducted necessary medical inquiry in 
an effort to substantiate the claim.  38 U.S.C.A.§ 5103A(d).  
The veteran was afforded a comprehensive VA medical 
examinations in April 1998 and May 2004, specifically to 
evaluate the current nature and severity of his ankle 
disability.  The veteran has not alleged, nor does the record 
currently reflect, that there exists any additionally 
available evidence for consideration in his appeal.  The 
Board thus finds that VA has done everything reasonably 
possible to assist the veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claim for a Higher Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

The veteran's service-connected chronic left ankle strain has 
been rated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5299-5271 (2004), ever since the effective 
date of service connection in January 1998.  The regulations 
provide that hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  38 C.F.R. § 4.27 (2004).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, moderate 
limited motion of the ankle warrants a 10 percent rating, and 
severe limited motion of the ankle warrants a 20 percent 
rating.  

A normal (full) range of ankle motion is defined as follows:  
from 0 degrees to 20 degrees of dorsiflexion, and from 0 
degrees to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, 
Plate II (2004).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2004), degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

The veteran contends that his disability warrants a higher 
rating for reasons that his left ankle is manifested by 
swelling, decreased range of motion, pain, and tenderness.  

The record includes service medical records and VA outpatient 
and examination reports.  Service medical records show that 
the veteran was treated on several occasions for left ankle 
pain.  He was discharged from service in December 1997.  In 
April 1998, he underwent VA examinations, on which he 
complained of left ankle pain.  He indicated that he was not 
able to run as much as he did before due to ankle and foot 
pain.  [It is here noted that the veteran is service-
connected for flat feet with plantar fasciitis.]  On 
examination, there was no significant difficulty with 
standing, squatting, supination, pronation, or rising on toes 
and heels.  He was able to get up on his toes and heels with 
minimal pain.  There was no objective evidence of painful 
motion or edema.  The veteran did not use crutches, a brace, 
or a cane.  X-rays of the left ankle showed a normal ankle.  
The diagnosis was chronic ankle strain and sprain.  

On an annual physical examination in April 1998, the veteran 
was seen at the VA with no real complaints.  It was noted 
that he had left ankle pain due to arthritis, but he 
indicated that the pain was not interfering with his 
lifestyle.  He was not in need of Codeine for exacerbations 
of his pain.  He reported that he ran about three miles daily 
and had no problems exercising other than occasional pain in 
the left ankle.  In the assessment, it was noted that there 
was no current exacerbation of arthritis at that time and the 
veteran did not desire any further medications for pain.  

In December 1999, the veteran was seen at the VA for a 
routine follow-up visit with complaints of pain in the left 
ankle for two days.  He reported that the pain was felt more 
on movement of the joint and on prolonged standing, with a 
diminution on taking a rest.  Examination showed no ankle 
edema, and peripheral pulses were good.  There was tenderness 
over the left ankle anteriorly, and the ankle had normal 
range of motion accompanied by complaints of pain on 
movement.  In the assessment, the veteran was advised to 
avoid excessive exercise and stress on the ankle and to apply 
local analgesics.  

In May 2004, the veteran underwent a VA examination.  The 
examiner noted that she had also conducted an orthopedic 
examination of the veteran in July 2003; and she noted that 
the veteran reported that some of his ankle symptoms were 
worse since that last examination.  He complained of constant 
left ankle pain (rated 6 out of a scale of 1 to 10, with 10 
being the worst).  He also reported weakness, stiffness, 
swelling, redness, fatigability, and lack of endurance in the 
ankle.  He complained of instability and giving way, without 
any precipitating event.  He denied any locking up.  He 
stated that he could only walk for about 10 minutes before 
his ankle hurt and became weak, necessitating a rest.  With 
repetitive activity, he reported increasing pain and about a 
50 percent loss of range of motion in terms of flexion and 
extension with walking.  Regarding treatment, he indicated 
that he was not taking any for his ankle at present but had 
taken non-prescription pain medication in the past.  He noted 
a recurrent cyst on the anterior left ankle about four months 
ago, which resolved on its own.  He estimated having flare-
ups with the left ankle at least once a year, during which 
the pain became a 10 (on a scale of 1 to 10), lasted for 10 
days, and had no motion of the ankle.  He did not have a 
cane, crutch, or walker.  He denied any episodes of 
dislocation or recurrent subluxation.  

The examiner noted that the veteran was a maintenance manager 
at an auto supply store and had to work on concrete.  The 
veteran reported that he had missed one day of work in the 
past year during a flare-up of left ankle pain.  He reported 
that during flare-ups and whenever his ankle hurt him, he was 
not able to walk around and do what he needed to do at work 
(he sat at his desk and had other workers do things that he 
should be doing).  As to the effects on his activities of 
daily living, he could no longer play racquetball.  If he 
pushed himself and walked one to two miles, he would "pay" 
the next day or two by walking with a limp and having a 50 
percent loss of range of motion in terms of flexion and 
extension of his ankles.  He used a riding lawn mower and 
could not climb ladders or run anymore.  

On examination, there was no bony deformity or gross 
abnormality of the left ankle.  There was no effusion, 
erythema, or excess warmth noted.  Range of motion of the 
left ankle was dorsiflexion of 10 degrees out of a normal 20 
degrees, and plantar flexion of 35 degrees out of a normal 45 
degrees.  Inversion of 30 degrees was normal, and eversion 
was 15 degrees out of a normal 20 degrees.  Active and 
passive ranges of motion were the same.  Pain and stiffness 
were the limiting factors for the ranges of motion.  X-rays 
of the left ankle, which were taken in July 2003, showed 
degenerative joint disease or traumatic arthritis.  The 
diagnosis was residuals of traumatic arthritis to the left 
ankle, more likely than not related to active military duty.

X-rays of the left ankle currently show degenerative joint 
disease, and degenerative arthritis is rated based on the 
limitation of motion code, or Code 5271 in this case.  The 
medical record to include the VA examination reports shows 
that, at worst (in May 2004), the veteran's left ankle range 
of motion findings were dorsiflexion to 10 degrees and 
plantar flexion to 35 degrees.  In other words, he was 
limited by half (or 50 percent loss) in terms of dorsiflexion 
and about a quarter (or about 25 percent loss) in terms of 
plantar flexion.  Further, inversion was normal and eversion 
had about a 25 percent loss of motion.  In the opinion of the 
Board, such findings more nearly approximate moderate 
limitation of motion (10 percent rating) under Code 5271.  

The Board has also considered the veteran's complaints on 
examination that he had left ankle pain that was exacerbated 
by certain activities such as walking.  In furnishing range 
of motion findings, the VA examiner in May 2004 - when the 
veteran's greatest motion restrictions were apparent - 
considered the veteran's pain complaints, as noted by her 
remarks about pain and stiffness being the limiting factors 
for the ranges of motion in the ankle joint.  While the 
veteran claims that with repetitive activity he had about a 
50 percent loss of range of motion in terms of flexion and 
extension, and that during a flare-up once a year he had no 
movement in his ankle, there is no credible objective 
evidence to show that pain on use or during flare-ups results 
in additional functional limitation to the extent that, under 
Code 5271, the left ankle disability more nearly approximates 
the criteria for a 20 percent rating, or marked limitation of 
motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In that regard, it is noted that the file 
contains very little in terms of outpatient treatment records 
pertaining to the left ankle, and there is no objective 
evidence of the veteran's claimed flare-ups once a year where 
his left ankle was essentially ankylosed.  Nevertheless, loss 
of at least half of dorsiflexion is difficult to categorize 
as "moderate.  The diminished capacity to elevate the front 
of the foot presents obvious functional limitations in daily 
life which probably are more compatible with "marked" 
disability.  Accordingly, a 20 percent rating does not appear 
inappropriate commencing May 17, 2004.

Additionally, consideration has been given to other 
applicable diagnostic criteria, such as 38 C.F.R. § 4.71a, 
Code 5270, for ankylosis of the ankle.  Under this code, a 20 
percent rating is warranted for ankle ankylosis in plantar 
flexion, less than 30 degrees.  The range of motion findings, 
however, does not demonstrate ankylosis.  Ankylosis is 
defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Shipwash v. 
Brown, 8 Vet. App. 218, 221 (1995) [citing DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 91]; see 
also Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Further, 
there is no medical evidence to show that the veteran's pain 
affects the functional aspects of his left ankle to such a 
degree that his motion limitation results in a greater degree 
of disability than compensated for in the 10 percent rating 
assignment.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The clinical findings on VA 
examination were recorded, as noted, with attention to other 
factors such as pain.  As such, assignment of a 20 percent 
rating under Diagnostic Code 5270 is not warranted, as the 
objective evidence does not show actual ankylosis or motion 
so limited as to be the functional equivalent of an ankylosed 
ankle in plantar flexion less than 30 degrees.    

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2003), whether or not the veteran raised them.  In the 
absence of objective medical evidence of neurologic 
involvement, bony pathology, or other separate and distinct 
manifestations of the service-connected disability not 
contemplated in the current rating assignment, the Board 
finds no basis upon which to assign a higher or separate 
disability evaluation.  Moreover, no other diagnostic codes 
are shown to be applicable based on the nature of the 
symptoms complained of by the veteran and documented in the 
medical evidence of record.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against entitlement to a rating in excess of the 
10 percent evaluation discussed herein above, that doctrine 
is not applicable and does not operate to assign any higher 
rating.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.7.  In conclusion, there is no basis for a higher schedular 
rating for the veteran's service-connected chronic left ankle 
strain under any code of the VA's Rating Schedule.  

The Board notes that, as this is an initial rating case, it 
has taken into consideration "staged ratings" for various 
periods of time since service connection was established.  
Fenderson v. West, 12 Vet. App. 119 (1999).  However, the 
Board finds that the evidence shows that the veteran's 
chronic left ankle strain was not more than 10 percent 
disabling from the effective date of service connection in 
January 1998.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  
38 C.F.R. § 3.321(b)(1) (2004).

In that regard, the veteran has not proffered evidence 
showing how his disability markedly interfered with his job, 
has not demonstrated the need for hospitalization due to his 
service-connected disability, and has not manifested 
symptomatology other than that contemplated by the Rating 
Schedule.  The percentage ratings under the Schedule are 
representative of the average impairment in earning capacity 
resulting from diseases and injuries.  38 C.F.R. § 4.1 
specifically sets out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  That provision speaks directly to the facts 
of this case.  Factors such as missing time from work or 
requiring periodic medical attention are clearly contemplated 
in the Rating Schedule and provided for in the 10 percent 
schedular evaluation currently assigned to the veteran's 
disability.  At the time of the May 2004 VA examination, the 
veteran reported that he missed one day of work attributable 
to his ankle problem and that his disability interfered with 
the performance of his job to the extent that it limited his 
ability to walk around and others had to do his work.  
However, the veteran has not provided documentation to 
support such claims that his job performance has suffered 
markedly due solely to his left ankle disability.  

Moreover, the rating criteria discussed in this case focuses 
on the limitation the veteran complains of, i.e. pain and 
limited range of motion of the ankle.  What the veteran has 
not shown in this case is that his disability, in and of 
itself, results in unusual disability or impairment that 
renders the criteria and/or degrees of disability 
contemplated in the Rating Schedule impractical or 
inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  
Therefore, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.


ORDER

Entitlement to an initial rating in excess of 10 percent 
before May 17, 2004, for chronic left ankle strain is denied.  

Entitlement to an rating of 10 percent as of May 17, 2004, 
for chronic left ankle strain is granted, subject to 
controlling regulations affecting the payment of monetary 
awards.  


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


